


110 HR 2326 IH: Shoshone-Paiute Tribes of Duck Valley

U.S. House of Representatives
2007-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2326
		IN THE HOUSE OF REPRESENTATIVES
		
			May 15, 2007
			Mr. Heller of Nevada
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To approve the settlement of the water rights claims of
		  the Shoshone-Paiute Tribes of the Duck Valley Indian Reservation in Nevada, to
		  require the Secretary of the Interior to carry out the settlement, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Shoshone-Paiute Tribes of Duck Valley
			 Water Rights Settlement Act.
		2.FindingsCongress finds that—
			(1)it is the policy of the United States, in
			 accordance with the trust responsibility of the United States to Indian tribes,
			 to promote Indian self-determination and economic self-sufficiency and to
			 settle Indian water rights claims without lengthy and costly litigation, if
			 practicable;
			(2)quantifying rights to water and development
			 of facilities needed to use tribal water supplies is essential to the
			 development of viable Indian reservation economies and the establishment of a
			 permanent reservation homeland;
			(3)uncertainty concerning the extent of the
			 right to water of the Shoshone-Paiute Tribes has limited the access of the
			 Tribes to water and financial resources necessary to achieve self-determination
			 and self-sufficiency;
			(4)in 2006, the Tribes, the State of Idaho,
			 the affected individual water users, and the United States resolved all tribal
			 claims to water rights in the Snake River Basin Adjudication through a consent
			 decree entered by the District Court of the Fifth Judicial District of the
			 State of Idaho, requiring no further Federal action to implement the Tribes’
			 water rights in the State of Idaho;
			(5)as of the date of enactment of this Act,
			 proceedings to determine the extent and nature of the water rights of the
			 Tribes are pending before the Nevada State Engineer;
			(6)final resolution through litigation of the
			 water claims of the Tribes will—
				(A)take many years;
				(B)entail great expense;
				(C)continue to limit the access of the Tribes
			 to water, with economic and social consequences;
				(D)prolong uncertainty relating to the
			 availability of water supplies; and
				(E)seriously impair long-term economic
			 planning and development for all parties to the litigation;
				(7)after many years of negotiation, the
			 Tribes, the State, and the upstream water users have entered into a settlement
			 agreement to resolve permanently all water rights of the Tribes in the State;
			 and
			(8)the Tribes have certain water-related
			 claims for damages against the United States.
			3.PurposesThe purposes of this Act are—
			(1)to resolve outstanding issues with respect
			 to the East Fork of the Owyhee River in the State in such a manner as to
			 provide important benefits to—
				(A)the United States;
				(B)the State;
				(C)the Tribes; and
				(D)the upstream water users;
				(2)to achieve a fair, equitable, and final
			 settlement of all claims of the Tribes, members of the Tribes, and the United
			 States on behalf of the Tribes to the East Fork of the Owyhee River in the
			 State;
			(3)to ratify and provide for the enforcement
			 of the Agreement among the parties to the litigation;
			(4)to resolve the Tribes' water-related claims
			 for damages against the United States;
			(5)to require the Secretary to perform all
			 obligations of the Secretary under the Agreement and this Act; and
			(6)to authorize the actions and appropriations
			 necessary for the United States to meet the obligations of the United States
			 under the Agreement and this Act.
			4.DefinitionsIn this Act:
			(1)AgreementThe term Agreement  means the
			 agreement entitled the Agreement to Establish the Relative Water Rights
			 of the Shoshone-Paiute Tribes of the Duck Valley Indian Reservation and the
			 Upstream Water Users, East Fork Owyhee River (including all attachments
			 to that agreement).
			(2)Development FundThe term Development Fund
			 means the Shoshone-Paiute Tribes Water Rights Development Fund established by
			 section 7(b)(1).
			(3)East Fork of the Owyhee RiverThe term East Fork of the Owyhee
			 River means the portion of the east fork of the Owyhee River that is
			 located in the State.
			(4)Maintenance FundThe term Maintenance Fund
			 means the Shoshone-Paiute Tribes Operation and Maintenance Fund established by
			 section 7(c)(1).
			(5)SecretaryThe term Secretary means the
			 Secretary of the Interior.
			(6)StateThe term State means the State
			 of Nevada.
			(7)Tribal water rightThe term tribal water right
			 means a right of the Tribes described in the Agreement relating to water,
			 including groundwater, storage water, and surface water.
			(8)TribesThe term Tribes means the
			 Shoshone-Paiute Tribes of the Duck Valley Indian Reservation.
			(9)Upstream water userThe term upstream water user
			 means an individual water user that—
				(A)is located upstream from the Duck Valley
			 Indian Reservation on the East Fork of the Owyhee River; and
				(B)is a signatory to the Agreement.
				5.Approval, ratification, and confirmation of
			 Agreement
			(a)In generalExcept as provided in section 1f of article
			 III of the Agreement, and except to the extent that the Agreement otherwise
			 conflicts with this Act, the Agreement is approved, ratified, and
			 confirmed.
			(b)Performance of obligationsThe Secretary and any other head of a
			 Federal agency obligated under the Agreement shall perform any action necessary
			 to carry out an obligation under the Agreement in accordance with this
			 Act.
			6.Tribal water rights
			(a)In generalThe Secretary shall hold the tribal water
			 rights in trust on behalf of the United States for the benefit of the
			 Tribes.
			(b)Administration
				(1)Enactment of water codeNot later than 3 years after the date of
			 enactment of this Act, the Tribes shall enact a water code to administer tribal
			 water rights.
				(2)Interim administrationThe Secretary shall regulate the tribal
			 water rights during the period beginning on the date of enactment of this Act
			 and ending on the date on which the Tribes enact a water code under paragraph
			 (1).
				(c)Loss of tribal water rightsThe tribal water rights shall not be
			 subject to loss by abandonment, forfeiture, or nonuse.
			7.Development and Maintenance Funds
			(a)Definition of FundsIn this section, the term
			 Funds means—
				(1)the Development Fund; and
				(2)the Maintenance Fund.
				(b)Development Fund
				(1)EstablishmentThere is established in the Treasury of the
			 United States a fund to be known as the Shoshone-Paiute Tribes Water
			 Rights Development Fund.
				(2)Use of fundsThe Tribes shall use amounts in the
			 Development Fund—
					(A)to pay or reimburse costs incurred by the
			 Tribes in acquiring land and water rights;
					(B)for purposes of cultural
			 preservation;
					(C)to restore or improve fish or wildlife
			 habitat;
					(D)for fish or wildlife production, water
			 resource development, agricultural development, rehabilitation, and expansion
			 of the Duck Valley Irrigation Project;
					(E)for water resource planning and
			 development; or
					(F)to pay the costs of designing and
			 constructing water supply and sewer systems for tribal communities,
			 including—
						(i)a water quality testing laboratory;
						(ii)other appropriate water-related projects
			 and other related economic development projects;
						(iii)the development of a water code; and
						(iv)other costs of implementing the
			 Agreement.
						(3)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to the Secretary for deposit in the Development
			 Fund $9,000,000 for each of fiscal years 2008 through 2012.
				(c)Maintenance Fund
				(1)EstablishmentThere is established in the Treasury of the
			 United States a fund to be known as the Shoshone-Paiute Tribes Operation
			 and Maintenance Fund.
				(2)Use of fundsThe Tribes shall use amounts in the
			 Maintenance Fund to pay or provide reimbursement for the costs of—
					(A)operation and maintenance of the Duck
			 Valley Irrigation Project and other water-related projects funded under this
			 Act; or
					(B)water supply and sewer systems for tribal
			 communities, including the operation and maintenance costs of a water quality
			 testing laboratory.
					(3)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to the Secretary for deposit in the Maintenance
			 Fund $3,000,000 for each of fiscal years 2008 through 2012.
				(d)Administration of Funds
				(1)In generalThe Secretary, in accordance with the
			 American Indian Trust Fund Management Reform Act of 1994 (25 U.S.C. 4001 et
			 seq.), this Act, and the Agreement, shall manage the Funds, including by
			 investing amounts from the Funds in accordance with—
					(A)the Act of April 1, 1880 (25 U.S.C. 161);
			 and
					(B)the first section of the Act of June 24,
			 1938 (25 U.S.C. 162a).
					(2)Distributions
					(A)Withdrawals
						(i)In generalDuring any fiscal year, the Tribes may
			 withdraw amounts from the Funds if the Secretary approves a plan of the Tribes
			 to withdraw amounts under section 202 of the American Indian Trust Fund
			 Management Reform Act of 1994 (25 U.S.C. 4022).
						(ii)Plan to withdraw amounts
							(I)InclusionIn addition to any information required
			 under section 202 of the American Indian Trust Fund Management Reform Act of
			 1994 (25 U.S.C. 4022), a plan of the Tribes to withdraw amounts under this
			 subparagraph shall include a requirement that the Tribes spend the amounts
			 withdrawn from the Funds during a fiscal year for 1 or more uses described in
			 subsection (b)(2) or (c)(2).
							(II)EnforcementThe Secretary may take administrative or
			 judicial action to enforce a plan of the Tribes to withdraw amounts.
							(B)Remaining amounts
						(i)In generalOn approval of an expenditure plan
			 submitted by the Tribes under clause (ii), the Secretary shall distribute to
			 the Tribes amounts in the Funds not withdrawn by the Tribes during the
			 preceding fiscal year.
						(ii)Expenditure plan
							(I)In generalFor each fiscal year, the Tribes shall
			 submit to the Secretary for approval an expenditure plan for amounts described
			 in clause (i).
							(II)InclusionsAn expenditure plan under subclause (I)
			 shall include—
								(aa)an accounting by the Tribes of any funds
			 withdrawn by the Tribes from the Funds during the preceding fiscal year,
			 including a description of any use by the Tribes of the funds and the amount
			 remaining in the Funds for the preceding fiscal year; and
								(bb)a description of the means by which the
			 Tribes will use any amount distributed under this subparagraph.
								(iii)ApprovalThe Secretary shall approve an expenditure
			 plan under this subparagraph if the Secretary determines that the plan
			 is—
							(I)reasonable; and
							(II)consistent with this Act and the
			 Agreement.
							(C)Limitations
						(i)TimingNo amount from the Funds (including any
			 interest income accruing to the Funds) shall be distributed until the waivers
			 under section 8(a) take effect.
						(ii)No per capita distributionsNo amount from the Funds (including any
			 interest income accruing to the Funds) shall be distributed to a member of the
			 Tribes on a per capita basis.
						(3)Funding agreementNotwithstanding any other provision of this
			 Act, on receipt of a request from the Tribes, the Secretary shall include an
			 amount appropriated under this subsection in the funding agreement of the
			 Tribes under title IV of the Indian Self-Determination and Education Assistance
			 Act (25 U.S.C. 458aa et seq.), for use in accordance with subsections (b)(2)
			 and (c)(2).
				(4)LiabilityThe Secretary and the Secretary of the
			 Treasury shall not retain any liability for the expenditure or investment of
			 amounts distributed to the Tribes under this subsection.
				(5)Capital costs nonreimbursableThe capital costs associated with the Duck
			 Valley Indian Irrigation Project as of the date of enactment of this Act,
			 including any capital cost incurred with funds distributed under this
			 subsection for that project, shall be permanently nonreimbursable.
				8.Tribal waiver of claims
			(a)Waivers
				(1)In generalExcept as otherwise provided in the
			 Agreement and this Act, the Tribes, and the United States on behalf of the
			 Tribes, waive and release—
					(A)all claims to water in the East Fork of the
			 Owyhee River and all claims to injury relating to that water; and
					(B)all claims against the State, any agency or
			 political subdivision of the State, or any person, entity, or corporation
			 relating to injury to a right of the Tribe under any Executive order entered on
			 behalf of the Tribes, to the extent that the injury—
						(i)resulted from a flow modification or a
			 reduction in the quantity of water available; and
						(ii)accrued on or before the effective date of
			 the Agreement.
						(2)Enforcement of waiversA waiver of a claim under this subsection
			 by the Tribes, or the United States on behalf of the Tribes, shall be
			 enforceable in the appropriate forum.
				(3)Effective
			 dateA waiver by the Tribes,
			 or the United States on behalf of the Tribes, of a claim under this subsection
			 shall take effect on the date on which the Secretary publishes in the Federal
			 Register a statement of findings that includes a finding that—
					(A)all parties to the Agreement have executed
			 the Agreement;
					(B)a decree acceptable to each party to the
			 Agreement has been entered by the Fourth Judicial District Court, Elko County,
			 Nevada; and
					(C)the Agreement has been ratified under
			 section 5(a).
					(b)Waiver and release of claims against the
			 United States
				(1)In generalIn consideration of performance by the
			 United States of all actions required by the Agreement and this Act, including
			 the authorization of appropriations under subsections (b)(3) and (c)(3) of
			 section 7, the Tribe shall execute a waiver and release of any claim against
			 the United States for—
					(A)a water right in the East Fork of the
			 Owyhee River;
					(B)an injury to a right described in
			 subparagraph (A);
					(C)breach of trust—
						(i)for failure to protect, acquire, or develop
			 a water right that accrued on or before the effective date of a waiver under
			 this subsection; or
						(ii)arising out of the negotiation or adoption
			 of the Agreement; or
						(D)a fishing right under any Executive order,
			 to the extent that an injury to such a right—
						(i)resulted from a reduction in the quantity
			 of water available in the East Fork of the Owyhee River; and
						(ii)accrued on or before the effective date of
			 a waiver under this subsection.
						(2)Effective date
					(A)In generalThe waiver under paragraph (1) takes effect
			 on the date on which the amounts authorized to be appropriated under
			 subsections (b)(3) and (c)(3) of section 7 are distributed to the
			 Tribes.
					(B)Tolling of claims
						(i)In generalEach applicable period of limitation and
			 time-based equitable defense relating to a claim described in paragraph (1)
			 shall be tolled for the period beginning on the date of enactment of this Act
			 and ending on the date on which the amounts authorized to be appropriated under
			 subsections (b)(3) and (c)(3) of section 7 are distributed to the
			 Tribes.
						(ii)Effect of subparagraphNothing in this subparagraph revives any
			 claim or tolls any period of limitation or time-based equitable defense that
			 expired before the date of enactment of this Act.
						(c)Retention of rights
				(1)In generalThe Tribes shall retain all rights not
			 waived by the Tribes, or the United States on behalf of the Tribes, in the
			 Agreement or this Act.
				(2)Claims outside reservationNothing in the Agreement or this Act shall
			 be considered to be a waiver by the Tribes of any claim to a right on land
			 outside the Duck Valley Indian Reservation.
				(3)Future acquisition of water
			 rightsNothing in the
			 Agreement or this Act precludes the Tribes, or the United States as trustee for
			 the Tribes, from acquiring a water right in the State to the same extent as any
			 other entity in the State, in accordance with State law.
				9.Miscellaneous
			(a)General disclaimerThe parties to the Agreement expressly
			 reserve all rights not specifically granted, recognized, or relinquished
			 by—
				(1)the settlement described in the Agreement;
			 or
				(2)this Act.
				(b)Limitation of claims and
			 rightsNothing in this
			 Act—
				(1)establishes a standard for
			 quantifying—
					(A)a Federal reserved water right;
					(B)an aboriginal claim; or
					(C)any other water right claim of an Indian
			 tribe in a judicial or administrative proceeding; or
					(2)limits the right of a party to the
			 Agreement to litigate any issue not resolved by the Agreement or this
			 Act.
				(c)Admission against interestNothing in this Act shall be considered to
			 be an admission against interest by a party in any legal proceeding.
			(d)Duck Valley ReservationThe Duck Valley Indian Reservation
			 established by the Executive order dated April 16, 1877, as adjusted pursuant
			 to the Executive order dated May 4, 1886, and Executive order numbered 1222 and
			 dated July 1, 1910, for use and occupation by the Western Shoshones and the
			 Paddy Cap Band of Paiutes shall be—
				(1)considered to be the property of the
			 Tribes; and
				(2)permanently held in trust by the United
			 States for the sole use and benefit of the Tribes.
				(e)Jurisdiction
				(1)Subject matter jurisdictionNothing in the Agreement or this Act
			 restricts, enlarges, or otherwise determines the subject matter jurisdiction of
			 any Federal, State, or tribal court.
				(2)Civil or regulatory
			 jurisdictionNothing in the
			 Agreement or this Act impairs or impedes the exercise of any civil or
			 regulatory authority of the United States, the State, or the Tribes.
				(3)Consent to jurisdictionThe United States consents to jurisdiction
			 in a proper forum for purposes of enforcing the provisions of the
			 Agreement.
				(4)Effect of subsectionNothing in this subsection confers
			 jurisdiction on any State court to—
					(A)enforce Federal environmental laws relating
			 to the duties of the United States under this Act; or
					(B)conduct judicial review of a Federal agency
			 action in accordance with this Act.
					
